Name: Commission Regulation (EEC) No 1520/79 of 20 July 1979 amending in respect of sails and tents Regulation (EEC) No 749/78 on the determination of the origin of certain textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: social affairs;  tariff policy;  industrial structures and policy;  leather and textile industries;  construction and town planning
 Date Published: nan

 No L 185/ 16 Official Journal of the European Communities 21 . 7 . 79 COMMISSION REGULATION (EEC) No 1520/79 of 20 July 1979 amending in respect of sails and tents Regulation (EEC) No 749/78 on the deter ­ mination of the origin of certain textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), and in particular Article 14 thereof, Whereas Article 1 of Commission Regulation (EEC) No 749/78 (2) provides that textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff are to be considered as originating in the country in which they have undergone one complete process as specified in Article 2 of that Regu ­ lation or in the Community if they have undergone such process there ; Whereas Article 2 of Regulation (EEC) No 749/78 provides inter alia that complete working or processing is to be considered as working or processing as a result of which the products obtained receive a classification under a tariff heading other than those covering the various products utilized, with the exception , however, of working or processing specified in List A or B of that Regulation , where the special provisions of those lists shall apply ; Whereas, in the case of products of tariff heading No 62.04, List A of Regulation (EEC) No 749/78 lays down that the working or processing which confers the status of originating products on such goods shall be manufacture from yarn . Whereas experience has shown that the rules of origin laid down for sails and tents of tariff heading No 62.04 in List A of Regulation (EEC) No 749/78 must be adapted to account for the substantial and special ­ ized nature of the manufacturing operations involved in the production of both the finished products and the special fabric necessary for these operations ; Whereas, in the case of the manufacture of sails and tents by cutting and making-up from fabric, it is considered that such products have undergone one complete process constituting a stage of manufacture which results in the product obtained receiving a clas ­ sification under a tariff heading other than those covering the various products utilized ; Whereas Regulation (EEC) No 749/78 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, HAS ADOPTED THIS REGULATION : Article 1 The rules set out in List A of Regulation (EEC) No 749/78 in respect of products of heading No 62.04 of the Common Customs Tariff shall be deleted from that list and replaced by those set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 45th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1979 . For the Commission fitienne DAVIGNON Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p . 1 . (2) OJ No L 101 , 14. 4 . 1978 , p. 7 . 21 . 7. 79 Official Journal of the European Communities No L 185/ 17 ANNEX Products obtained Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description Working or processing that does not confer the status of originating products ex 62.04 Tarpaulins, awnings, sunblinds and camping goods Manufacture from yarn